DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/10/2021 has been entered.  Claims 1-9, 11-12, 14, 16 and 19-23 remain pending in the application.  Claims 12, 14, 16 and 19-23 have been withdrawn.  Claims 10, 13, 15, 17-18 and 24-29 have been canceled.  New claims 30-31 have been added.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-8 and 30-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ufton et al. (US 20170239725 A1).
Regarding claims 1 and 30-31, Ufton teaches “a module for an additive manufacturing apparatus” (which reads upon “a three-dimensional (3-D) printing apparatus”, as recited in the instant claim; paragraph [0001]).  Ufton teaches “a main chamber 101 having therein partitions 115, 116, which define a master build chamber 117” (which reads upon “a base including a build platform and a build chamber wall extending vertically from the build platform to define a build chamber,”, as recited in the instant claim; paragraph [0032] and FIG. 1).  Ufton teaches that “the master build platform 102 is provided for supporting a powder bed 104 and an object/objects 103 built by selective laser melting powder 104” (which reads upon “a first build plate attached to the base”, as recited in the instant claim; paragraph [0032]; master build platform 102 reads on a first build plate).  Ufton teaches that “the master build platform 102 can be lowered within the master build chamber 117 by a drive mechanism, such as a motor 113, as successive layers of the object 103 are formed” (which reads upon “and movable in the build chamber in vertical directions, to a position spaced vertically from a plane defined by the build platform”, as recited in the instant claim; paragraph [0032]).  Ufton teaches “a build platform 207 movable in the build chamber 205 supported by legs 208 a, 208 b, which in turn are mounted on a foot 209” (which reads upon “a first support shaft”, as recited in the instant claim; paragraph [0038] and FIG. 4; foot 209 is attached to master build platform 102).  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (which reads upon “a second build plate movable in the build chamber and supported by the first build plate via the first support shaft such that an entirety of the second build plate is spaced vertically from the first build plate”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (paragraph [0045]).  Regarding limitations recited in claim 1, which are directed to a manner of operating the disclosed apparatus, e.g., the first build plate and the second plate thereby being configured to simultaneously support fabricated objects via contact with the fabricated objects, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Regarding limitations recited in claims 30-31, which are directed to the material or article worked up, e.g., fabricated objects on both the first build plate and the second build plate and powder on both the first build plate and the second build plate, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 2, Ufton teaches the apparatus of claim 1 as stated above.  Ufton teaches that “the master build platform 102 can be lowered within the master build chamber 117 by a drive mechanism, such as a motor 113, as successive layers of the object 103 are formed” (paragraph [0032] and FIG. 1, which shows a shaft attached to motor 113).  
Regarding claim 3, Ufton teaches the apparatus of claim 1 as stated above.  Ufton teaches that “the build platform 207 movable in the build chamber 205 supported by legs 208 a, 208 b, which in turn are mounted on a foot 209” (paragraph [0038]).  Ufton teaches that “the foot 209 has through holes for receiving bolts to attach the foot 209, and therefore, build platform 207 to master build platform 102 of the additive manufacturing apparatus” (paragraph [0038]).  
Regarding claim 4, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (which reads upon “wherein the second build plate is removable from the first support shaft”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that “the build substrate 228 to be releasably secured to the build platform 207 comprises a central cavity for receiving pin 230 and cavities 232, offset from the centre of substrate 228, for receiving projections 231” (paragraph [0039]).  
Regarding claims 5-6, Ufton teaches the apparatus of claim 4 as stated above.  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (paragraph [0045]).  
Regarding claims 7-8, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “the build substrate 228 comprises a threaded hole 234 for receiving threaded fastener 235” (paragraph [0039]).  Ufton teaches that “the build platform 207 comprises a central, circular pin 230 and projections 231 (only one of which is shown) that extend upwardly from the platform 207” (paragraph [0039]).  Ufton teaches that “the build substrate 228 to be releasably secured to the build platform 207 comprises a central cavity for receiving pin 230 and cavities 232, offset from the centre of substrate 228, for receiving projections 231” (paragraph [0039]).  Ufton teaches that “the hole 234 opens out to a side surface, rather than upper surface 329, of the build substrate 228. The fastener 235 has a dome shaped end 236 that can be engaged with an inclined surface of a recess 237 in projection 231 when the projection 231 is received in cavity 232” (paragraph [0039]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ufton et al. (US 20170239725 A1), as applied to claim 3 above.
Regarding claim 9, Ufton teaches the apparatus of claim 3 as stated above.  Ufton teaches that “build substrate 228 is mounted on the build platform 207 by raising the build platform 228 to the top of the build chamber 205 and locating pin 230 in the central cavity and projections 231 in cavities 232 of the build substrate 228” (which reads upon “a second build plate supported by the first build plate such that the second build plate is spaced vertically from the first build plate”, as recited in the instant claim; paragraph [0045]).  Ufton teaches that “the user than aligns the fasteners 235 with the recesses 237 in projections 231 such that tightening of the fasteners 235 forces ends 236 into the recesses 237 against the inclined surfaces, and that this action results in the build substrate 228 being pushed towards platform 207, securing the build substrate 228 thereto” (paragraph [0045]).  Ufton teaches that “the build platform 207 movable in the build chamber 205 supported by legs 208 a, 208 b, which in turn are mounted on a foot 209” (paragraph [0038]).  Ufton teaches that “the foot 209 has through holes for receiving bolts to attach the foot 209, and therefore, build platform 207 to master build platform 102 of the additive manufacturing apparatus” (paragraph [0038]).  
Ufton teaches a second build plate supported by the first build plate such that the second build plate is spaced vertically from the first build plate and a first support shaft extending between the first build plate and the second build plate, as stated above.  However Ufton is silent regarding a third build plate supported by the second build plate such that the third build plate is spaced vertically from the second build plate and a second support shaft extending between the second build plate and the third build plate.  The only difference between claim 9, and the invention of Ufton is a duplication of another build plate.  A court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04 VI B.  In this case, the Applicant has not demonstrated the criticality of a specific limitation.  One of ordinary skill in the art would be motivated to add another build plate in order to create an additional build platform for a dental component, jewelry or other small part that may benefit from being manufactured in a smaller build volume than is conventionally provided in an additive manufacturing apparatus.  Accordingly, the claim is unpatentable over Ufton.  
Regarding claim 11, Ufton teaches the apparatus of claim 3 as stated above.  Ufton is silent regarding how the master build platform is attached to the base, specifically, wherein the first support shaft attaches to either one or both of a first side extending between a top and a bottom of the first build plate and a second side extending between a top and a bottom of the second build plate, the top of the first build plate facing the bottom of the second build plate.  Regarding the subject limitation, in order to carry out the invention of Ufton, it would have been necessary and obvious to look to the prior art for exemplary methods of connected build platforms.  Ufton provides this teaching.  Ufton teaches that “as shown in in FIGS. 4 and 7, the build platform 207 comprises a central, circular pin 230 and projections 231 (only one of which is shown) that extend upwardly from the platform 207” (paragraph [0039]; FIG. 4 shows that circular pin 230 extends between a top and a bottom of the build plate).  Ufton teaches that “the build substrate 228 to be releasably secured to the build platform 207 comprises a central cavity for receiving pin 230 and cavities 232, offset from the centre of substrate 228, for receiving projections 231” (paragraph [0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the master build platform of Ufton in the same manner as build platform 207 of Ufton in order to use a conventional connection mechanism for attaching build platforms.  

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.  Applicant argues that an entirety of build substrate 228 asserted as constituting a second build plate is not spaced vertically from build platform 207 asserted as constituting a first build plate (remarks, page 6).  Applicant argues that by no means are build substrate 228 and build platform 207 configured to "simultaneously support fabricated objects via contact with . . . fabricated objects" (remarks, pages 6-7).  This is not found convincing because build platform 207 is not asserted as constituting a first build plate, rather master build platform 102 reads on the first build plate, as shown in annotated FIG. 1, shown on page 4 of the Office Action and reproduced below for Applicant’s convenience.  

    PNG
    media_image1.png
    384
    651
    media_image1.png
    Greyscale

Applicant argues that Ufton does not disclose fabricated objects and further does not disclose powder on both build substrate 228 and build platform 207 (remarks, page 7).  This is not found convincing because Ufton teaches “master build platform 102 is provided for supporting a powder bed 104 and an object/objects 103 built by selective laser melting powder 104” (paragraph [0032]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733